In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-21-00263-CV


                         IN RE DESSIE MARIA ANDREWS, APPLICANT

      OPINION ON ORIGINAL PROCEEDING FOR WRIT OF QUO WARRANTO

                                          November 8, 2021
                                  MEMORANDUM OPINION
                    Before QUINN, C.J., and HATCH, J.1 and HANCOCK, S.J.2

       Pending before the Court is Dessie Maria Andrews’ “Ex Parte Petition for a Writ

[of] Quo Warranto.” In it, Andrews claims that the panel that decided her appeal in Cause

No. 07-20-00293-CV, styled Flowers of Life Healing Ministries v. Travis Central Appraisal

District, did so in violation of the laws of both Texas and the United States. Therefore,

she requests that a writ of quo warranto be issued declaring the panel’s actions to be “null

and void ab initio.” However, Andrews failed to pay the requisite filing fee at the time she

filed her petition.




       1   Honorable Les Hatch, Judge, 237th District Court, sitting by assignment.

       2   Senior Justice Mackey K. Hancock, retired, sitting by assignment.
      By letter of October 21, 2021, the Clerk of this Court notified Andrews that the filing

fee was overdue and that unless she was excused from paying court costs under Rule of

Appellate Procedure 20.1, failure to pay the filing fee by November 1st would result in

dismissal of the original proceeding. To date, Andrews has not paid the filing fee or

sought leave to proceed without payment of court costs.

      Because Andrews has failed to comply with a requirement of the appellate rules

and a notice from the Clerk requiring action within a specified time, we dismiss the

proceeding. See TEX. R. APP. P. 25.1(b), 42.3(c).



                                                        Per Curiam




                                             2